Citation Nr: 0500777	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  02-07 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from April 1945 to August 
1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, among other things, denied 
the benefit sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The record reflects that the veteran requested a hearing 
before the Board in his VA Form 9, Appeal to Board of 
Veterans' Appeals, submitted in June 2002.  He elected to 
have a video conference scheduled at the RO; such a 
conference was scheduled for January 2003.  In December 2002, 
a relative of the veteran telephoned VA to report that he was 
unable to attend the hearing because he had suffered a heart 
attack.  The hearing was rescheduled for December 2004.  The 
veteran did not appear for the scheduled video conference 
hearing, and the record before the Board does not indicate 
that he contacted VA to reschedule the hearing.  See 
38 C.F.R. § 20.704(c).  

In a December 17, 2004 Informal Hearing Presentation, the 
veteran, through his representative, advised the Board that 
he had not withdrawn his request for a hearing and requested 
that a video conference hearing before the Board be 
rescheduled.  This document was not filed within 15 days 
after the scheduled hearing.  Moreover, he did not indicate 
why he had failed to report for the scheduled December 1, 
2004 hearing.  See 38 C.F.R. § 20.704(d).

The Board also notes that during the course of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (the 
VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)) was 
enacted.  The RO has taken no action pursuant to the VCAA.  
For example, the veteran has not been specifically notified 
of his rights and responsibilities under the VCAA.  See 
38 U.S.C.A. § 5103(a).  Accordingly, upon remand, the RO 
should advise the veteran of such rights and responsibilities 
and perform any development necessary to meet VA's duty to 
assist under the VCAA.

Therefore, this matter is REMANDED for the following action:

1.  The RO should advise the veteran of 
his rights and responsibilities under the 
VCAA and perform any and all development 
required in order for VA to meet its duty 
to assist with respect to the veteran's 
claim of entitlement to service 
connection for nonservice-connected 
pension benefits.

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to cure a procedural defect.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

This claim has been advanced on the docket due to the age of 
the veteran and it must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




